Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s request to correct the previous Notice of Allowability dated 03/01/2021.  See attached interview summary for further details.

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 In Applicant’s Response to RCE dated 12/21/2020, Applicant canceled Claims 1-12, added Claims 13-32, and argued against all rejections previously set forth in the Office Action dated 09/21/2020.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-12 under 35 U.S.C. §103 are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin LeFevour on 02/23/2021.
The application has been amended as follows:
In the claims:
1 – 12.  (canceled) 
13.  (currently amended)  A method, for a form creator, of generating a dynamic web form on an end user computing device comprising:
providing a server with a web server application stored thereon and a database in communication with the server; 
a form creator computing device accessing the web server application; in response, the accessed web server application:
generates a graphical user interface on the form creator computing device;
captures input from the form creator computing device through the graphical user interface to create a template of a set of web form interface elements along with a set of accompanying rules;
stores the created template to the database;
an end user computing device sending a request to the web server application, wherein the request contains information about display size of the end user computing device;
in response to the request, retrieving the stored template and dynamically generating a code set specific to the end user computing device from the template based on the information about the display size of the end user computing device contained in the request;
sending the generated code set to the end user computing device; and
displaying a web form on the end user computing device from the generated code set for the end user to input information in to.          
14.  (canceled)  
15 – 22.  (previously presented)  
23.  (currently amended)  The method of claim 13, wherein the rules in the stored template define display characteristics of the web form interface elements on the end user computing device based on the display sizes compromising handheld devices, tablets and desktops.
24.  (currently amended)  A dynamic web form generation server, for a form creator to create a dynamic web form, comprising:
a processor; and
a non-transitory computer-readable medium comprising a web server application stored thereon, the web server application comprising program instructions, the execution of which by the processor causing the web form generation server to:
generate a graphical user interface on a form creator computing device;
capture input from the form creator computing device through the graphical user interface to create a template of a set of web form interface elements along with a set of accompanying rules;
store the created template to a database;
receive a request from an end user computing device, wherein the request contains information about display size of the end user computing device;
in response to the request, retrieve the stored template and dynamically generate a code set specific to the end user computing device from the template based on the information about the display size of the end user computing device contained in the request; and
send the generated code set to the end user computing device for displaying a web form on the end user computing device from the generated codeset for the end user to input information in to.      
25.  (canceled) 
26 – 30.  (previously presented)  
31. (currently amended)  A non-transitory computer-readable medium comprising a web server application stored thereon and comprising program instructions, for a form creator to generate a dynamic web form, which when executed by at least one computer processor implements a method, wherein the method includes:
generating a graphical user interface on a form creator computing device;
capturing input from the form creator computing device through the graphical user interface to create a template of a set of web form interface elements along with a set of accompanying rules;
storing the created template to a database;
receiving a request from an end user computing device, wherein the request contains information about display size of the 
in response to the request, retrieving the stored template and dynamically generating a code set specific to the end user computing device from the template based on the information about the display size of the end user computing device contained in the request; and
sending the generated code set to the end user computing device for displaying a web form on the end user computing device from the generated code set for the end user to input information in to.       
32.  (canceled) 

Allowable Subject Matter

Claims 13, 15-24, and 26-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 12/21/2020, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 13, 24, and 31.
Claims 15-23 and 26-30:
	These claims incorporate the allowable subject matter of Claims 13 and 24, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.